Citation Nr: 0927680	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-25 322	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a panic disorder with agoraphobia and generalized anxiety 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from January 1996 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


